                                                                                                           J




                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DMSION
                                     No. 5:18-CT-3099-D



 STACY DeWIIlTE BROWN,                       )
                                             )
                              Plaintiff,     )
                                             )
                  v.                         )                         ORDER
                                          )
 DONNIE HARRISON, et al.,                 )
                                          )
                              Defendants. )


        On January 9, 2019, Magistrate Judge Numbers issued a Memorandum and Recommendation

 ("M&R"), and recommended denying Stacy DeWhite Brown's ("Brown") request for injunctive relief

 and dismissing Brown's 42 U.S.C. § 1983 complaint for failure to state a claim. See [I?.E. 16]. On

 January 24, 2019, Brown responded to the M&R by discussing the filing fee [D.E. 17].

        "The Federal Magistrates Act requires a district court to make a de novo determination ofthose

 portions ofthe magistrate judge's report or specified proposed findings or recommendations to which

 objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

 (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely objection, "a

 district court need not conduct a de novo review, but instead must only satisfy itself that there is no

 clear error on the face of the record in order to accept the recommendation." Diamond, 416 F.3d at

 315 (quotation omitted).

        Brown's response to the M&Rdoesnotmeaning:fully address the M&R. Accordingly, de novo

. review is not required, and the court adopts the conclusions in the M&R. See,~ Wells v. Shriners

 Hosp., 109 F.3d 198, 200--01 (4th Cir. 1997); Qmiano v. Johnsog, 687 F.2d 44, 47 (4th Cir. 1982).
        Alternatively, the court has reviewed the M&R and the record. The court is satisfied that there

is no clear error on the face of the record. Accordingly, the court adopts the conclusions in the M&R.
                        I




        In sum, after reviewing the M&R, the record, and Brown's response, the court OVERRULES

Brown's response [D.E. 17], ADOPTS the conclusions in the M&R [D.E. 16], D~S Brown's

request for injunctive relief [D.E. 3, 8] and DISMISSES Brown's complaint without prejudice. Any

further relief regarding Brown's overpayment of the filing fee is DENIED. The court's financial

records indicate the clerk already reimbursed_ Brown for any overpayment. The clerk shall close the

case.

        SO ORDERED. This .ll_ day of February 2019.




                                                          United States District Judge .




                                                  2
